DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
As noted in the Advisory Action, the amended claims are indefinite. See the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of conductive lines in an inter-layer dielectric (ILD) layer above a substrate, wherein each of the plurality of conductive lines is recessed relative to an uppermost surface of the ILD layer; a plurality of conductive caps on corresponding ones of the plurality of conductive lines, in recess regions above each of the plurality of conductive lines; a hardmask layer on the plurality of conductive caps and on the uppermost surface of the ILD layer, the hardmask layer comprising a first hardmask component on and aligned with the plurality of conductive caps, and a second hardmask component on an aligned with regions of the uppermost surface of the ILD layer, the first and second hardmask components differing in composition from one another, wherein the first hardmask component is on immediately neighboring ones of the plurality of conductive caps”. Claim 15 has a similar recitation. 
 As a first problem, Claim 1 does not disclose what the “immediately neighboring ones” are immediately neighboring to. As a related problem, are they immediately neighboring to a single location, or multiple? This is also not clear. Additionally, if the claims refer to neighboring to multiple locations, does the plural “ones” refer to plural “ones” at each of these locations, or rather in the aggregate? 
The analogous recitations of claim 15 are indefinite for the same reasons.
These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
The applicant may want to contact the examiner to discuss how the claim language may be made definite.

Claims 7-14 and 20-24 were not found in the prior art, particularly the two different caps of different materials structured as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/PETER BRADFORD/Primary Examiner, Art Unit 2897